DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (US 2012/0087103 A1).
Regarding claim 1, Dai et al. teach a  light emitting device, comprising:
a lighting unit configured to emit an invisible light (paragraph [0047], device 10);
a conversion material (phosphor wavelength conversion component 36; see at least figure 1) configured to convert a part of the invisible light into a visible light for indicating that the lighting unit (10) is in operation,
wherein, a wavelength range of the light emitted by the light emitting device covers both wavelength ranges of the visible light and the invisible light, and a spectral energy measured within the wavelength range of visible light is less than 20% of a spectral energy measured within a wavelength range of 200nm to 380nm (see paragraph [0053], [0073]).
Regarding claim 2, Dai et al. teach the light emitting device according to claim 1, wherein a phosphor content in the conversion material is 1.5% to 35%, and the spectral energy measured within the wavelength range of the visible light is 0.5% to 20% of the spectral energy measured within the wavelength range of invisible light (see paragraphs [0023], [0057]).
Regarding claim 3, Dai teaches the light emitting device according to claim 2, wherein the conversion material contains a phosphor, when the phosphor is a blue phosphor, the phosphor content is 5% to 30%; when the phosphor is a green phosphor, the phosphor content is 5% to 25%; when phosphor is a yellow phosphor, the phosphor content is 5% to 35%; when phosphor is a red phosphor, the phosphor content is 1.5% to 10% (see paragraphs [0023], [0057]) .
Regarding claim 4, Dai et al. teach the light emitting device according to claim 1, wherein the conversion material is at least one compound selected from a group composed of (Sr,Ba)10(PO4)eCle:Eu; (Ba,Sr,Ca)2SiOa:Eur+; TbsAlsO12:Ce%+; (Sr,Ca)AISINs: Eu (see paragraph [0058]) 
Regarding claim 5, Dai et al. teach the light emitting device according to claim 2, wherein the conversion material further contains an encapsulant whose material is selected from polydimethylsiloxane or fluorine polymer (see paragraph [0013] where fluorinated polymer is disclosed).
Regarding claim 6, Dai et al. teach the light emitting device according to claim 1, wherein the light emitting device further comprises a substrate (26), a cover plate (18), a casing (12) and a reflective layer (32,34), the cover plate covers the lighting unit (24), the casing is interposed between the substrate (26) and the cover plate (18), the reflective layer (32,34) is disposed on an inner-wall of the casing, and the reflective layer (32,34) has a reflectivity against the visible light greater than or equivalent to a
reflectivity against the invisible light.
Regarding claim 7, Dai et al. teaches the light emitting device according to claim 6, wherein the reflective layer is formed of silver or gold, or the reflective layer (32, 34; see paragraph [0048]) is a Bragg reflector.
Regarding claim 8, Dai et al. teaches the light emitting device according to claim 1, wherein a pattern of the invisible light provided by the lighting unit (10) is a batwing shape.
Regarding claim 10, Dai et al. teach the light emitting device according to claim 1, wherein the conversion material (46; see at least paragraph [0056]) surrounds the lighting unit.
Regarding claim 11, Dai et al. teach the light emitting device according to claim 10, wherein the lighting unit has a carrier (26; see at least figure 1), a first semiconductor layer (see at least figure 1), a light emitting layer and a second semiconductor layer arranged in order, a position of the conversion material (36)  is higher than the light emitting layer (see figure 1) and lower than a top surface of the carrier (see figure 1).
Regarding claim 12, Dai et al. teach the light emitting device according to claim 10, wherein the conversion material (36; see at least figure 1) contains a first portion and a second portion, the first portion surrounds the lighting unit (see at least figure 1), the second portion is disposed on a top surface of the lighting unit (see at least figure 1), and a part of the first portion is lower than the top surface of the lighting unit (see at least figure 1).
Regarding claim 13, Dai et al. teach an invisible light emitting device, comprising:  a lighting unit (see at least figure 1 and 9) configured to emit a first light; and a conversion material (36; see at least figure 1 and paragraph [0049]) surrounding the lighting unit and having an excitation spectrum, wherein when a part of the first light enters the conversion material (36), the conversion material converts the part of the first light into a second light;
wherein the first light is an invisible light, the second light is a visible light, a spectral energy of the first light is at least 5 times of a spectral energy of the second light (see paragraph [0053]).
Regarding claim 14, Dai et al. teach the invisible light emitting device according to claim 13, wherein the conversion material (32; see at least figure 1) contains a phosphor and an encapsulant, the excitation spectrum of the phosphor falls within a range of 200-380nm, the emission spectrum of the phosphor falls within a range of 380-780nm (see paragraph [0053]), and the phosphor content in the conversion material is under 20% (see paragraph [0072] where conversion material is 0%, 10%, 15% and 20%) .
Regarding claim 15, Dai et al. teach the invisible light emitting device according to claim 13, wherein the spectral energy of the second light is larger than 0.1 mW, and a spectral energy of the first light is at least 15 times of the spectral energy of the second light (see paragraph [0044]).
Regarding claim 16, Dai et al. teach the invisible light emitting device according to claim 13, wherein the second light is blue light, the spectral energy of the second light is larger than 0.3 mW, and a spectral energy of the first light is more than 7.5 times of the spectral energy of the second light (see at least paragraph [0044]). 
Regarding claim 17, Dai et al. teach the invisible light emitting device according to claim 13, wherein the spectral energy of the first light at normal line is less than the spectral energies of the light at the two lateral sides (see at least figures 5 and 7; paragraphs [0024]).
Regarding claim 19, Dai et al. teach the invisible light emitting device according to claim 13, further comprises a substrate (26; figure 1) and a casing (see at least figure 1), the casing and the substrate define an accommodating space for accommodating the lighting unit (see where lighting unit is accommodating in at least figure 1) and the conversion material (36; see at least figure 1).
Regarding claim 20, Dai et al. teaches the invisible light emitting device according to claim 19, wherein the conversion material (36; see at least figure 1) contains a first portion and a second portion, the first portion surrounds the lighting unit, the second portion is disposed on a top surface of the lighting unit (see at least figure 17), a top surface of the second portion is a curved surface and has a curvature center located outside the accommodating space (see at least figure 17), a highest point of the first portion is located at a junction between the conversion material and the casing, a lowest point of the first portion is located at a position from 25% to 90% of a thickness of the lighting unit (see at least figures 3 and 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 2012/0087103 A1).
Regarding claim 9, Dai et al. teaches the light emitting device according to claim 8, wherein the lighting unit has a carrier (26), but do not explicitly teach the thickness of the carrier is 250-600nm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the carrier of Dai et al. to have a thickness f 250-600nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 18, Dai et al. teaches the invisible light emitting device according to claim 17, wherein the lighting unit has a carrier (26), but do not explicitly teach the thickness of the carrier is 250-600nm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the carrier of Dai et al. to have a thickness f 250-600nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875            


/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875